Exhibit 10.7
 
Contract of Sale—Office, Commercial and Multi-Family Residential Premises
 


Table of Contents
 
Section 1.
Sale of Premises and Acceptable Title 
 2
Section 2.
Purchase Price, Acceptable Funds, Existing Mortgages, Purchase Money Mortgage,
Escrow of Downpayment and Foreign Persons 
 3
Section 3.
The Closing 
 7
Section 4.
Representations and Warranties of Seller 
 7
Section 5.
Acknowledgments, Representations and Warranties of Purchaser 
 9
Section 6.
Seller’s Obligations as to Leases
 10
Section 7.
Responsibility for Violations 
 11
Section 8.
Destruction, Damage or Condemnation 
 12
Section 9.
Covenants of Seller 
 12
Section 10.
Seller’s Closing Obligations 
 13
Section 11.
Purchaser’s Closing Obligations
 15
Section 12.
Apportionments 
 15
Section 13.
Objections to Title, Failure of Seller or Purchaser to Perform and Vendee’s
Lien 
 16
Section 14.
Broker 
 18
Section 15.
Notices 
 18
Section 16.
Limitations on Survival of Representations, Warranties, Covenants and other
Obligations. 
 18
Section 17.
Due Diligence Period 
 19
Section 18.
Miscellaneous Provisions 
 19



CONTRACT dated April 14, 2009    between
                                                                    
COFFEE HOLDING CO., INC   (“Seller”) and
 
4401 1st AVE LLC  (“Purchaser”).
 
Premises:                      4401 First Avenue
Street Address:
City or Town:              Brooklyn County      State of New York
 
                                      Block 735            Lot 40


1

--------------------------------------------------------------------------------


Seller and Purchaser hereby covenant and agree as follows:
 
Section 1.  
Sale of Premises and Acceptable Title
 

§1.01. Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
at the price and upon the terms and conditions set forth in this
contract:  (a) the parcel of land more particularly described in Schedule A
attached hereto (“Land”); (b) all buildings and improvements situated on the
Land (collectively, “Building”); (c) all right, title and interest of Seller, if
any, in and to the land lying in the bed of any street or highway in front of or
adjoining the Land to the center line thereof and to any unpaid award for any
taking by condemnation or any damage to the Land by reason of a change of grade
of any street or highway; (d) the appurtenances and all the estate and rights of
Seller in and to the Land and Building; and (e) all right, title and interest of
Seller, if any, in and to the fixtures, equipment and other personal property
attached or appurtenant to the Building (collectively, “Premises”).  For
purposes of this contract, “appurtenances” shall include all right, title and
interest of Seller in and to (i) the leases for space in the Building, and all
guarantees thereof, as shown on Schedule E attached hereto and any leases
entered into by Seller between the date of this contract and the Closing (as
hereinafter defined); (ii) the Service Contracts (as hereinafter defined);
(iii) plans, specifications, architectural and engineering drawings, prints,
surveys, soil and substrata studies relating to the Land and the Building in
Seller’s possession; (iv) all operating manuals and books, data and records
regarding the Land and the Building and its component systems in Seller’s
possession; (v) all licenses, permits, certificates of occupancy and other
approvals issued by any state, federal or local authority relating to the use,
maintenance or operation of the Land and the Building to the extent that they
may be transferred or assigned; (vi) all warranties or guaranties, if any,
applicable to the Building, to the extent such warranties or guaranties are
assignable; and (vii) all tradenames, trademarks, servicemarks, logos,
copyrights and good will relating to or used in connection with the operation of
the Land and the Building.  The Premises are located at or known as
 
4401 First Avenue
Brooklyn, New York 11232
 
See Schedule A annexed
 
§1.02. Seller shall convey and Purchaser shall accept fee simple title to the
Premises in accordance with the terms of this contract, subject only
to:  (a) the matters set forth in Schedule B attached hereto (collectively,
“Permitted Exceptions”); and (b) such other matters as (i) the title insurer
specified in Schedule D attached hereto (or if none is so specified, then any
title insurer licensed to do business by the State of New York) shall be
willing, without special premium, to omit as exceptions to coverage or to except
with insurance against collection out of or enforcement against the Premises and
(ii) shall be accepted by any lender described in Section 274-a of the Real
Property Law (“Institutional Lender”) which has committed in writing to provide
mortgage financing to Purchaser for the purchase of the Premises (“Purchaser’s
Institutional Lender”), except that if such acceptance by Purchaser’s
Institutional Lender is unreasonably withheld or delayed, such acceptance shall
be deemed to have been given.
 
2

--------------------------------------------------------------------------------


Section 2.  
Purchase Price, Acceptable Funds, Existing Mortgages, Purchase Money Mortgage,
Escrow of Downpayment and Foreign Persons
 

§2.01. The purchase price (“Purchase Price”) to be paid by Purchaser to Seller
for the Premises as provided in Schedule C attached hereto is $3,000,000.00.
 
§2.02. All monies payable under this contract, unless otherwise specified in
this contract, shall be paid by (a) certified checks of Purchaser or any person
making a purchase money loan to Purchaser drawn on any bank or trust company
having a banking office in the City of New York and which is a member of the New
York Clearing House Association or (b) official bank checks drawn by any such
banking institution, payable to the order of Seller, except that uncertified
checks of Purchaser payable to the order of Seller up to the amount of one-half
of one percent of the Purchase Price shall be acceptable for sums payable to
Seller at the Closing, or (c) with respect to the portion of the Purchase Price
payable at the Closing, at Seller’s election, by wire transfer of immediately
available federal funds to an account designated by Seller not less than three
business days prior to the Closing.
 
§2.03. (a) If Schedule C provides for the acceptance of title by Purchaser
subject to one or more existing mortgages (collectively, “Existing
Mortgage(s)”), the amounts specified in Schedule C with reference thereto may be
approximate.  If at the Closing the aggregate principal amount of the Existing
Mortgage(s), as reduced by payments required thereunder prior to the Closing, is
less than the aggregate amount of the Existing Mortgage(s) as specified in
Schedule C, the difference shall be added to the monies payable at the Closing,
unless otherwise expressly provided herein.
 
(b) If any of the documents constituting the Existing Mortgage(s) or the note(s)
secured thereby prohibits or restricts the conveyance of the Premises or any
part thereof without the prior consent of the holder or holders thereof
(“Mortgagee(s)”) or confers upon the Mortgagee(s) the right to accelerate
payment of the indebtedness or to change the terms of the Existing Mortgage(s)
in the event that a conveyance is made without consent of the Mortgagee(s),
Seller shall notify such Mortgagee(s) of the proposed conveyance to Purchaser
within 10 days after execution and delivery of this contract, requesting the
consent of such Mortgagee(s) thereto.  Seller and Purchaser shall furnish the
Mortgagee(s) with such information as may reasonably be required in connection
with such request and shall otherwise cooperate with such Mortgagee(s) and with
each other in an effort expeditiously to procure such consent, but neither shall
be obligated to make any payment to obtain such consent.  If such Mortgagee(s)
shall fail or refuse to grant such consent in writing on or before the date set
forth in Schedule D or shall require as a condition of the granting of such
consent (i) that additional consideration be paid to the Mortgagee(s) and
neither Seller nor Purchaser is willing to pay such additional consideration or
(ii) that the terms of the Existing Mortgage(s) be changed and Purchaser is
unwilling to accept such change, then unless Seller and Purchaser mutually agree
to extend such date or otherwise modify the terms of this contract, Purchaser
may terminate this contract in the manner provided in § 13.02.  If Schedule C
provides for a Purchase Money Mortgage (as defined in §2.04), Seller may also
terminate this contract in the manner provided in §13.02 if any of the foregoing
circumstances occur or if Seller is unwilling to accept any such change in the
terms of the Existing Mortgage(s).
 
3

--------------------------------------------------------------------------------


§2.04. (a) If Schedule C provides for payment of a portion of t le Purchase
Price by execution and delivery to Seller of a note secured by a purchase money
mortgage (“Purchase Money Mortgage”), such note and Purchase Money Mortgage
shall be drawn by the attorney for the Seller on the most recent forms of the
New York Board of Title Underwriters (or its successor) for notes and for
mortgages of like lien, as modified by this contract.  At the Closing, Purchaser
shall pay the mortgage recording tax and recording fees therefor and the filing
fees for any financing statements delivered in connection therewith.
 
(b) If Schedule C provides for the acceptance of title by Purchaser subject to
Existing Mortgage(s) prior in lien to the Purchase Money Mortgage, the Purchase
Money Mortgage shall provide that it is subject and subordinate to the lien(s)
of the Existing Mortgage(s) and shall be subject and subordinate to any
extensions, modifications, renewals, consolidations, substitutions or
replacements thereof (collectively, “Refinancing” or “Refinanced Mortgage”),
provided that (i) the rate of interest payable under a Refinanced Mortgage shall
not be greater than that specified in Schedule D as the Maximum Interest Rate
or, if no Maximum Interest Rate is specified in Schedule D, shall not be greater
than the rate of interest that was payable on the refinanced indebtedness
immediately prior to such Refinancing, and (ii) if the principal amount of the
Refinanced Mortgage plus the principal amount of other Existing Mortgage(s), if
any, remaining after placement of a Refinanced Mortgage exceeds the amount of
principal owing and unpaid on all mortgages on the Premises superior to the
Purchase Money Mortgage immediately prior to the Refinancing, an amount equal to
the excess shall be paid at the closing of the Refinancing to the holder of the
Purchase Money Mortgage in reduction of principal payments due thereunder in
inverse order of maturity.  The Purchase Money Mortgage shall further provide
that the holder thereof shall, on demand and without charge therefor, execute,
acknowledge and deliver any agreement or agreements reasonably required by the
mortgagor to confirm such subordination.
 
(c) The Purchase Money Mortgage shall contain the following additional
provisions:
 
(i) “The mortgagor or any owner of the mortgaged premises shall have the right
to prepay the entire unpaid indebtedness together with accrued interest, but
without penalty, at any time on or after [insert the day following the last day
of the fiscal year of the mortgagee in which the Closing occurs or, if a
Prepayment Date is specified in Schedule D, the specified Prepayment Date], on
not less than 10 days’ written notice to the holder hereof.”
 
(ii) “Notwithstanding anything to the contrary contained herein, the obligation
of the mortgagor for the payment of the indebtedness and for the performance of
the terms, covenants and conditions contained herein and in the note secured
hereby is limited solely to recourse against the property secured by this
mortgage, and in no event shall the mortgagor or any principal of the mortgagor,
disclosed or undisclosed, be personally liable for any breach of or default
under the note or this mortgage or for any deficiency resulting from or through
any proceedings to foreclose this mortgage, nor shall any deficiency judgment,
money judgment or other personal judgment be sought or entered against the
mortgagor or any principal of the mortgagor, disclosed or undisclosed, but the
foregoing shall not adversely affect the lien of this mortgage or the
mortgagee’s right of foreclosure.”
 
4

--------------------------------------------------------------------------------


(iii) “In addition to performing its obligations under Section 274-a of the Real
Property Law, the mortgagee, if other than one of the institutions listed in
Section 274-a, agrees that, within 10 days after written request by the
mortgagor, but not more than twice during any period of 12 consecutive months,
it will execute, acknowledge and deliver without charge a certificate of
reduction in recordable form (a) certifying as to (1) the then unpaid principal
balance of the indebtedness secured hereby, (2) the maturity date thereof,
(3) the rate of interest, (4) the last date to which interest has been paid and
(5) the amount of any escrow deposits then held by the mortgagee, and
(b) stating, to the knowledge of the mortgagee, whether there are any a alleged
defaults hereunder and, if so, specifying the nature thereof.”
 
(iv) “All notices required or desired to be given under this mortgage shall be
in writing and shall be delivered personally or shall be sent by prepaid
registered or certified mail, addressed to the mortgagor and mortgagee at the
addresses specified in this mortgage or to such other parties or at such other
addresses, not exceeding two, as may be designated in a notice given to the
other party or parties in accordance with the provisions hereof.”
 
(v) The additional provisions, if any, specified in a rider hereto.
 
§2.05. (a)  If the sum paid under paragraph (a) of Schedule C or any other sums
paid on account of the Purchase Price prior to the Closing (collectively,
“Downpayment”) are paid by check or checks drawn to the order of and delivered
to Seller’s attorney or another escrow agent (“Escrowee”*), the Escrowee shall
hold the proceeds thereof in escrow in a special bank account (or as otherwise
agreed in writing by Seller, Purchaser and Escrowee) until the Closing or sooner
termination of this contract and shall pay over or apply such proceeds in
accordance with the terms of this section.  Escrowee need not hold such proceeds
in an interest-bearing account, but if any interest is earned thereon, such
interest shall be paid to the same party entitled to the escrowed proceeds, and
the party receiving such interest shall pay any income taxes thereon.  The tax
identification numbers of the parties are either set forth in Schedule D or
shall be furnished to Escrowee upon request.  At the Closing, such proceeds and
the interest thereon, if any, shall be paid by Escrowee to Seller.  If for any
reason the Closing does not occur and either party makes a written demand upon
Escrowee for payment of such amount, Escrow shall give written notice to the
other party of such demand.  If Escrowee does not receive a written objection
from the other party to the proposed payment within 10 business days after the
giving of such notice, Escrowee is hereby authorized to make such payment.  If
Escrowee does receive such written objection within such 10 day period or if for
any other reason Escrowee in good faith shall elect not to make such payment,
Escrowee shall continue to hold such amount until otherwise directed by written
instructions from the parties to this contract or a final judgment of a
court.  However, Escrow shall have the right at any time to deposit the escrowed
proceeds and interest thereon, if any, with the clerk of the Supreme Court of
the county in which the Land is located.  Escrowee shall give written notice of
such deposit to Seller and Purchaser.  Upon such deposit Escrowee shall be
relieved and discharged of all further obligations and responsibilities
hereunder.
 
5

--------------------------------------------------------------------------------


(b) The parties acknowledge that Escrowee is acting solely as a stakeholder at
their request and for their convenience, that Escrowee shall not .be deemed to
be the agent of either of the parties, and that Escrowee shall not be liable to
either of the parties for any act or omission on its part unless taken or
suffered in bad faith, in willful disregard of this contract or involving gross
negligence.  Seller and Purchaser shall jointly and severally indemnify and hold
Escrowee harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of
Escrowee’s duties hereunder, except with respect to actions or omissions taken
or suffered by Escrowee in bad faith, in willful disregard of this contract or
involving gross negligence on the part of Escrowee.
 
(c) Escrowee has acknowledged agreement to these provisions by signing in the
place indicated on the signature page of this contract.
 
(d) If Escrowee is Seller’s attorney, Escrowee or any member of its firm shall
be permitted to act as counsel for Seller in any dispute as to the disbursement
of the Downpayment or any other dispute between the parties whether or not
Escrowee is in possession of the Downpayment and continues to act as Escrowee.
 
(e) Escrowee may act or refrain from acting in respect of any matter referred to
in this §2.05 in full reliance upon and with the advice of counsel which may be
selected by it (including any member of its firm) and shall be fully protected
in so acting or refraining from action upon the advice of such counsel.
 
*or escrow agent
 
§2.06. In the event that Seller is a “foreign person”, as defined in Internal
Revenue Code Section 1445 and regulations issued thereunder (collectively, the
“Code Withholding Section”), or in the event that Seller fails to deliver the
certification of non-foreign status required under §10.12(c), or in the event
that Purchaser is not entitled under the Code Withholding Section to rely on
such certification, Purchaser shall deduct and withhold from the Purchase Price
a sum equal to ten percent (10%) thereof and shall at Closing remit the withheld
amount with Forms 8288 and 8288A or any successors thereto) to the Internal
Revenue Service; and if the cash balance of the Purchase Price payable to Seller
at the Closing after deduction of net adjustments, apportionments and credits
(if any) to be made or allowed in favor of Seller at the Closing as herein
provided is less than ten percent (10%) of the Purchase Price, Purchaser shall
have the right to terminate this contract, in which event Seller shall refund
the Downpayment to Purchaser and shall reimburse Purchaser for title examination
and survey costs as if this contract were terminated pursuant to §13.02.  The
right of termination provided for in this §2.06 shall be in addition to and not
in limitation of any other rights or remedies available to Purchaser under
applicable law.
 
6

--------------------------------------------------------------------------------


Section 3.  
The Closing
 

§3.01. Except as otherwise provided in this contract, the closing of title
pursuant to this contract (“Closing”) shall take place on the scheduled date and
time of closing specified in Schedule D (the actual date of the Closing being
herein referred to as “Closing Date”) at the place specified in Schedule D.
 
Section 4.  
Representations and Warranties of Seller
 

Seller represents and warrants to Purchaser as follows:
§4.01. Unless otherwise provided in this contract, Seller is the sole owner of
the Premises.
 
§4.02. If the Premises are encumbered by an Existing Mortgage(s), no written
notice has been received from the Mortgagee(s) asserting that a default or
breach exists thereunder which remains uncured and no such notice shall have
been received and remain uncured on the Closing Date.  If copies of documents
constituting the Existing Mortgage(s) and note(s) secured thereby have been
exhibited to and initialed by Purchaser or its representative, such copies are
true copies of the originals and the Existing Mortgage(s) and note(s) secured
thereby have not been modified or amended except as shown in such documents.
 
§4.03. Premises shall be delivered vacant and broom clean.
 
§4.04. If the Premises or any part thereof are subject to the New York City Rent
Stabilization Law, Seller is and on the Closing Date will be a member in good
standing of the Real Estate Industry Stabilization Association, and, except as
otherwise forth in the Rent Schedule, there are no proceedings with any tenant
presently pending before the Conciliation and Appeals Board or the New York
State Division of Housing and Community Renewal in which a tenant has alleged an
overcharge of rent or diminution of services or similar grievance, and there are
no outstanding orders of the Conciliation and Appeals Board or the New York
State Division of Housing and Community Renewal that have not been complied with
by Seller.
 
§4.05. If the Premises or any part thereof are subject to the New York City
Emergency Rent and Rehabilitation Law, the rents shown are not in excess of the
maximum collectible rents, and, except as otherwise set forth in the Rent
Schedule, no tenants are entitled to abatements as senior citizens, there are no
proceedings presently pending in which a tenant has alleged an overcharge of
rent or diminution of services or similar grievance, and there are no
outstanding orders that have not been complied with by Seller.
 
7

--------------------------------------------------------------------------------


§4.06. If an insurance schedule is attached hereto, such schedule lists all
insurance policies presently affording coverage with respect to the Premises,
and the information contained therein is accurate as of the date set forth
therein or, if no date is set forth therein, as of the date hereof.
 
§4.07. If a payroll schedule is attached hereto, such schedule lists all
employees presently employed at the Premises, and the information contained
therein is accurate as of the date set forth therein or, if no date is set forth
therein, as of the date hereof, and, except as otherwise set forth in such
schedule, none of such employees is covered by a union contract and there are no
retroactive increases or other accrued and unpaid sums owed to any employee.
 
§4.08. If a schedule of service, maintenance, supply and management contracts
(“Service Contracts”) is attached hereto, such schedule lists all such contracts
affecting the Premises, and the information set forth therein is accurate as of
the date set forth therein or, if no date is set forth therein, as of the date
hereof.
 
§4.09. Seller shall deliver a Certificate of Occupancy for the Premises on or
before the Closing.
 
§4.10. The assessed valuation and real estate taxes set forth in Schedule D, if
any, are the assessed valuation of the Premises and the taxes paid or payable
with respect thereto for the fiscal year indicated in such schedule.  Except as
otherwise set forth in Schedule D, there are no tax abatements or exemptions
affecting the Premises.
 
§4.11. Except as otherwise set forth in a schedule attached hereto, if any, if
the Premises are used for residential purposes, each apartment contains a range
and a refrigerator, and all of the ranges and refrigerators and all of the items
of personal property (or replacements thereof) listed in such schedule, if any,
are and on the Closing Date will be owned by Seller free of liens and
encumbrances other than the lien(s) of the Existing Mortgage(s), if any.
 
§4.12. Seller has no actual knowledge that any incinerator, boiler or other
burning equipment on the Premises is being operated in violation of applicable
law.  If copies of a certificate or certificates of operation therefor have been
exhibited to and initialed by Purchaser or its representative, such copies are
true copies of the originals.
 
§4.13. Except as otherwise set forth in Schedule D, Seller has no actual
knowledge of any assessment payable in annual installments, or any part thereof,
which has become a lien on the Premises.
 
§4.14. Seller is not a “foreign person” as defined in the Code Withholding
Section.
 
§4.15. Seller is a Corporation that has been duly organized and is validly and
presently existing in good standing under the laws of the state of its
formation.
 
8

--------------------------------------------------------------------------------


§4.16. Seller has taken all necessary action to authorize the execution,
delivery and performance of this contract and has the power and authority to
execute, deliver and perform this contract and consummate the transaction
contemplated hereby.  Assuming due authorization, execution and delivery by each
other party hereto, this contract and all obligations of Seller hereunder are
the legal, valid and binding obligations of Seller, enforceable in accordance
with the terms of this contract, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
§4.17. The execution and delivery of this contract and the performance of its
obligations hereunder by Seller will not conflict with any provision of any law
or regulation to which Seller is subject or any agreement or instrument to which
Seller is a party or by which it is bound or any order or decree applicable to
Seller or result in the creation or imposition of any lien on any of Seller’s
assets or property which would materially and adversely affect the ability of
Seller to carry out the terms of this contract.  Seller has obtained any
consent, approval, authorization or order of any court or governmental agency or
body required for the execution, delivery or performance by Seller of this
contract.
 
§4.18. There are no pending proceedings or appeals to correct or reduce the
assessed valuation of the Premises.
 
For purposes of this Section, the phrase “to Seller’s knowledge” shall mean the
actual knowledge of ________________________ without any special
investigation.  The representations and warranties made by Seller in this
contract shall be deemed restated and shall be true and accurate on the Closing
Date.
 
Section 5.  
Acknowledgments, Representations and Warranties of Purchaser
 

Purchaser acknowledges that:
§5.01. Purchaser has inspected the Premises, is fully familiar with the physical
condition and state of repair thereof, and, subject to the provisions of §7.01,
§8.01, and §9.04, shall accept the Premises “as is” and in their present
condition, subject to reasonable use, wear, tear and natural deterioration
between now and the Closing Date, without any reduction in the Purchase Price
for any change in such condition by reason thereof subsequent to the date of
this contract.
 
§5.02. Before entering into this contract, Purchaser has made such examination
of the Premises, the operation, income and expenses thereof and all other
matters affecting or relating to this transaction as Purchaser deemed
necessary.  In entering into this contract, Purchaser has not been induced by
and has not relied upon any representations, warranties or statements, whether
express or implied, made by Seller or any agent, employee or other
representative of Seller or by any broker or any other person representing or
purporting to represent Seller, which are not expressly set forth in this
contract, whether or not any such representations, warranties or statements were
made in writing or orally.
 
9

--------------------------------------------------------------------------------


Purchaser represents and warrants to Seller that:
§5.03. The funds comprising the Purchase Price to be delivered to Seller in
accordance with this contract are not derived from any illegal activity.
 
§5.04. Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this contract and has the power and authority to
execute, deliver and perform this contract and the transaction contemplated
hereby.  Assuming due authorization, execution and delivery by each other party
hereto, this contract and all obligations of Purchaser hereunder are the legal,
valid and binding obligations of Purchaser, enforceable in accordance with the
terms of this contract, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
§5.05. The execution and delivery of this contract and the performance of its
obligations hereunder by Purchaser will not conflict with any provision of any
law or regulation to which Purchaser is subject or any agreement or instrument
to which Purchaser is a party or by which it is bound or any order or decree
applicable to Purchaser or result in the creation or imposition of any lien on
any of Purchaser’s assets or property which would materially and adversely
affect the ability of Purchaser to carry out the terms of this
contract.  Purchaser has obtained any consent, approval, authorization or order
of any court or governmental agency or body required for the execution, delivery
or performance by Purchaser of this contract.
 
Section 6.  
Seller’s Obligations as to Leases
 

§6.01. Unless otherwise provided in a schedule attached to this contract,
between the date of this contract and the Closing, Seller shall not, without
Purchase’s prior written consent, which consent shall not be unreasonably
withheld:  (a) amend, renew or extend any Lease in any respect, unless required
by law; (b) grant a written lease to any tenant occupying space pursuant to a
Tenancy; or (c) terminate any lease or Tenancy except by reason of a default by
the tenant thereunder.
 
§6.02. Unless otherwise provided in a schedule attached to this contract,
between the date of this contract and the Closing, Seller shall not permit
occupancy of, or enter into any new lease for, space in the Building which is
presently vacant or which may hereafter become vacant without first giving
Purchaser written notice of the identity of the proposed tenant, together with
(a) either a copy of the proposed lease or a summary of the terms thereof in
reasonable detail and (b) a statement of the amount of the brokerage commission,
if any, payable in connection therewith and the terms of payment thereof.  If
Purchaser objects to such proposed lease, Purchaser shall so notify Seller
within 4 business days after receipt of Seller’s notice if such notice was
personally delivered to Purchaser, or within 7 business days after the mailing
of such notice by Seller to Purchaser, in which case Seller shall not enter into
the proposed lease.  Unless otherwise provided in a schedule attached to this
contract, Purchaser shall pay to Seller at the Closing, in the manner specified
in §2.02, the rent and additional rent that would have been payable under the
proposed lease from the date on which the tenant’s obligation to pay rent would
have commenced if Purchaser had not so objected until the Closing Date, less the
amount of the brokerage commission specified in Seller’s notice and the
reasonable cost of decoration or other work required to be performed by the
landlord under the terms of the proposed lease to suit the premises to the
tenant’s occupancy (“Reletting Expenses”), prorated in each case over the term
of the proposed lease and apportioned as of the Closing Date.  If Purchaser does
not so notify Seller of its objection, Seller shall have the right to enter into
the proposed lease with the tenant identified in Seller’s notice and Purchaser
shall pay to Seller, in the manner specified in §2.02, the Reletting Expenses,
prorated in each case over the term of the lease and apportioned as of the later
of the Closing Date or the rent commencement date.  Such payment shall be made
by Purchaser to Seller at the Closing.  In no event shall the amount so payable
to Seller exceed the sums actually paid by Seller on account thereof.
 
10

--------------------------------------------------------------------------------


§6.03. If any space is vacant on the Closing Date, Purchaser shall accept the
Premises subject to such vacancy, provided that the vacancy was not permitted or
created by Seller in violation of any restrictions contained in this
contract.  Seller shall not grant any concessions or rent abatements for any
period following the Closing without Purchaser’s prior written consent.  Seller
shall not apply all or any part of the security deposit of any tenant unless
such tenant has vacated the Premises.
 
§6.04. Seller does not warrant that any particular Lease or Tenancy will be in
force or effect at the Closing or that the tenants will have performed their
obligations thereunder.  The termination of any Lease or Tenancy prior to the
Closing by reason of the tenant’s default shall not affect the obligations of
Purchaser under this contract in any manner or entitle Purchaser to an abatement
of or credit against the Purchase Price or give rise to any other claim on the
part of Purchaser.
 
§6.05. Seller hereby indemnifies and agrees to defend Purchaser against any
claims made pursuant to §7-107 or §7-108 of the General Obligations Law (the
“GOL”) by tenants who resided in the Premises on or prior to the Closing Date
other than (a) claims with respect to tenants’ security deposit paid, credited
or assigned to Purchaser pursuant to §10.03, (b) claims made pursuant to §7-107
of the GOL with respect to funds for which Seller was not liable, and (c) claims
made pursuant to §7-108 of the GOL by tenants to whom Purchaser failed to give
the written notice specified in §7108(c) of the GOL within thirty days after the
Closing Date.  The foregoing indemnity and agreement shall survive the Closing
and shall be in lieu of any escrow permitted by §7-108(d) of the GOL, and
Purchaser hereby waives any right it may have to require any such escrow.
 
Section 7.  
Responsibility for Violations
 

§7.01. Except as provided in §7.02 and §7.03, all notes or notices of violations
of law or governmental ordinances, orders or requirements which were noted or
issued prior to the date of this contract by any governmental department, agency
or bureau having jurisdiction as to conditions affecting the Premises and all
liens which have attached to the Premises prior to the Closing pursuant to the
Administrative Code of the City of New York, if applicable, shall be removed or
complied with by Seller.*  If such removal or compliance has not been completed
prior to the Closing, Seller shall pay to Purchaser at the Closing the
reasonably estimated unpaid cost to effect or complete such removal or
compliance, and Purchaser shall be required to accept title to the Premises
subject thereto, except that Purchaser shall not be required to accept such
title and may terminate this contract as provided in §13.02 if (a) Purchaser’s
Institutional Lender reasonably refuses to provide financing by reason thereof
or (b) the Building is a multiple dwelling and either (i) such violation is rent
impairing and causes rent to be unrecoverable under Section 302-a of the
Multiple Dwelling Law or (ii) a proceeding has been validly commenced by tenants
and is pending with respect to such violation for a judgment directing deposit
and use of rents under Article 7-A of the Real Property Actions and Proceedings
Law.  All such notes or notices of violations noted or issued on or after the
date of this contract shall be the sole responsibility Purchaser.  *and seller
shall pay all fines and penalties associated therewith.
 
11

--------------------------------------------------------------------------------


§7.02. If the reasonably estimated aggregate cost to remove or comply with any
violations or liens which Seller is required to remove or comply with pursuant
to the provisions of §7.01 shall exceed the Maximum Amount specified in Schedule
D (or if none is so specified, the Maximum Amount shall be one-half of one
percent of the Purchase Price), Seller shall have the right to cancel this
contract, in which event the sole liability of Seller shall be as set forth in
§13.02, unless Purchaser elects to accept title to the Premises subject to all
such violations or liens, in which event Purchaser shall be entitled to a credit
of an amount equal to the Maximum Amount against the monies payable at the
Closing.
 
§7.03. [Omitted]
 
§7.04. If required, Seller, upon written request by Purchaser, shall promptly
furnish to Purchaser written authorizations to make any necessary searches for
the purposes of determining whether notes or notices of violations have been
noted or issued with respect to the Premises or liens have attached thereto.
 
Section 8.  
Destruction, Damage or Condemnation
 

The provisions of Section 5-1311 of the General Obligations Law shall apply to
the sale and purchase provided for in this contract.
 
Section 9.  
Covenants of Seller
 

Seller covenants that between the date of this Closing:
 
§9.01. [Omitted]
 
§9.02. Seller shall not modify or amend any Service Contract or enter into any
new service contract unless the same is terminable without penalty by the then
owner of the Premises upon not more than 30 days’ notice.
 
§9.03. If an insurance schedule is attached hereto, Seller shall maintain in
full force and effect until the Closing the insurance policies described in such
schedule or renewals thereof for no more than one year of those expiring before
the Closing.
 
§9.04. No fixtures, equipment or personal property included in this sale shall
be removed from the Premises unless the same are replaced with similar items of
at least equal quality prior to the Closing.
 
§9.05. Seller shall not withdraw, settle or otherwise compromise any protest or
reduction proceeding affecting real estate taxes assessed against the Premises
for any fiscal period in which the Closing is to occur or any subsequent fiscal
period without the prior written consent of Purchaser, which consent shall not
be unreasonably withheld.  Real estate tax refunds and credits received after
the Closing Date occurs shall be apportioned between Seller and Purchaser, after
deducting the expenses of collection thereof, which obligation shall survive the
Closing.
 
12

--------------------------------------------------------------------------------


Section 10.  
Seller’s Closing Obligations
 

At the Closing, Seller shall deliver the following to Purchaser:
§10.01. A statutory form of bargain and sale deed with covenants against
grantor’s acts, containing the covenant required by Section 13 of the Lien Law,
and properly executed in proper form for recording so as to convey the title
required by this contract.
 
§10.02. [Omitted]
 
§10.03. [Omitted]
 
§10.04. [Omitted]
 
§10.05. All Service Contracts initialed by Purchaser and all others in Seller’s
possession which are in effect on the Closing Date and which are assignable by
Seller.
 
§10.06. An assignment to Purchaser, without recourse or warranty, of all of the
interest of Seller in those Service Contracts, insurance policies, certificates,
permits and other documents to be delivered to Purchaser at the Closing which
are then in effect and are assignable by Seller.
 
§10.07. (a) Written consent(s) of the Mortgagee(s), if required under §2.03(b),
and (b) certificate(s) executed by the Mortgagee(s) in proper form for recording
and certifying (i) the amount of the unpaid principal balance thereof, (ii) the
maturity date thereof, (iii) the interest rate, (iv) the last date to which
interest has been paid thereon and (v) the amount of any escrow deposits held by
the Mortgagee(s).  Seller shall pay the fees for recording such
certificate(s).  Any Mortgagee which is an Institutional Lender may furnish a
letter complying with Section 274-a of the Real Property Law in lieu of such
certificate.
 
§10.08. An assignment of all Seller’s right, title and interest in escrow
deposits for real estate taxes, insurance premiums and other amounts, if any,
then held by the Mortgagee(s).
 
§10.09. All original insurance policies with respect to which premiums are to be
apportioned or, if unobtainable, true copies or certificates thereof.
 
§10.10. To the extent they are then in Seller’s possession and not posted at the
Premises, certificates, licenses, permits, authorizations and approvals issued
for or with respect to the Premises by governmental and quasi-governmental
authorities having jurisdiction.
 
§10.11. Such affidavits as Purchaser’s title company shall reasonably require in
order to omit from its title insurance policy all exceptions for judgments,
bankruptcies or other returns against persons or entities whose names are the
same as or similar to Seller’s name.
 
13

--------------------------------------------------------------------------------


§10.12. (a) Checks to the order of the appropriate officers in payment of all
applicable real property transfer taxes and copies of any required tax returns
therefor executed by Seller, which checks shall be certified or official bank
checks if required by the taxing authority, unless Seller elects to have
Purchaser pay any of such taxes and credit Purchaser with the amount thereof,
and (b) a certification of non-foreign status, in form required by the Code
Withholding Section, signed under penalty of perjury.  Seller understands that
such certification will be retained by Purchaser and will be made available to
the Internal Revenue Service on request.
 
§10.13. To the extent they are then in Seller’s possession, copies of current
painting and payroll records.  Seller shall make all other Building and tenant
files and records available to Purchaser for copying, which obligation shall
survive the Closing.
 
§10.14. An original letter, executed by Seller or by its agent, advising the
tenants of the sale of the Premises to Purchaser and directing that rents and
other payments thereafter be sent to Purchaser or as Purchaser may direct.
 
§10.15. Notice(s) to the Mortgagee(s), executed by Seller or by its agent,
advising of the sale of the Premises to Purchaser and directing that future
bills and other correspondence should thereafter be sent to Purchaser or as
Purchaser may direct.
 
§10.16. If Seller is a corporation and if required by Section 909 of the
Business Corporation Law, a resolution of Seller’s board of directors
authorizing the sale and delivery of the deed and a certificate executed by the
secretary or assistant secretary of Seller certifying as to the adoption of such
resolution and setting forth facts showing that the transfer complies with the
requirements of such law.  The deed referred to in §10.01 shall also contain a
recital sufficient to establish compliance with such law.
 
§10.17. Possession of the Premises in the condition required by this contract,
subject to the Leases and Tenancies, and keys therefor.
 
§10.18. A blanket assignment, without recourse or representation, of all
Seller’s right, title and interest, if any, to all contractors’, suppliers’,
materialmen’s and builders’ guarantees and warranties of workmanship and/or
materials in force and effect with respect to the Premises on the Closing Date
and a true and complete copy of each thereof.
 
§10.19. Notwithstanding anything to the contrary contained herein, seller shall
be responsible for the payment of all transfer taxes associated with this
transaction including but not limited to NYC and NYS transfer taxes.
 
§10.20. A certificate of Seller confirming that the warranties and
representations of Seller set forth in this contract are true and complete on
and as of the Closing Date (the statements made in such certificate shall be
subject to the same limitations on survival as are applicable to Seller’s
representations and warranties under §4).
 
§10.21. Any other documents required by this contract to be delivered by Seller.
 
14

--------------------------------------------------------------------------------


Section 11.  
Purchaser’s Closing Obligations
 

At the Closing, Purchaser shall:
§11.01. Deliver to Seller checks or wire transfer of immediately available
federal funds to Seller, in payment of the portion of the Purchase Price payable
at the Closing, as adjusted for apportionments under Section 12, plus the amount
of escrow deposits, if any, assigned pursuant to § 10.08.
 
§11.02. Deliver to Seller the Purchase Money Mortgage, if any, in proper form
for recording, the note secured thereby, financing statements covering personal
property, fixtures and equipment included in this sale and replacements thereof,
all properly executed, and Purchaser shall pay the mortgage recording tax and
recording fees for any Purchase Money Mortgage.
 
§11.03. [Omitted]
 
§11.04. Cause the deed to be recorded, duly complete all required real property
transfer tax returns and cause all such returns and checks in payment of such
taxes to be delivered to the appropriate officers promptly after the Closing.
 
§11.05. [Omitted]
 
§11.06. Deliver to Seller a certificate confirming that the warranties and
representations of Purchaser set forth in this contract are true and complete as
of the Closing Date.
 
§11.07. Deliver any other documents reasonably required by this contract to be
delivered by Purchaser.
 
Section 12.  
Apportionments
 

§12.01. The following apportionments shall be made between the parties at the
Closing as of the close of business on the day prior to the Closing Date:
 
(a) prepaid rents and Additional Rents (as defined in § 12.03) and revenues, if
any, from telephone booths, vending machines and other income-producing
agreements;
 
(b) interest on the Existing Mortgage(s);
 
(c) real estate taxes, water charges and sewer rents, if any, on the basis of
the fiscal period for which assessed, except that if there is a water meter on
the Premise, apportionment at the Closing shall be based on the last available
reading, subject to adjustment after the Closing when the next reading is
available.
 
15

--------------------------------------------------------------------------------


(d) wages, vacation pay, pension and welfare benefits and other fringe benefits
of all persons employed at the Premises, whose employment was not terminated at
or prior to the Closing;
 
(e) value of fuel stored on the Premises, at the price then charged by Seller’s
.supplier, including any taxes;
 
(f) charges under transferable Service Contracts or permitted renewals or
replacements thereof;
 
(g) permitted administrative charges, if any, on tenants’ security deposits;
 
(h) dues to rent stabilization associations, if any;
 
(i) insurance premiums on transferable insurance policies listed on a schedule
hereto or permitted renewals thereof;
 
(j) Reletting Expenses under §6.02, if any; and
 
(k) any other items listed in Schedule D.
 
If the Closing shall occur before a new tax rate is fixed, the apportionment of
taxes at the Closing shall be upon the basis of the old tax rate for the
preceding period applied to latest assessed valuation.  Promptly after the new
tax rate is fixed, the apportionment of taxes shall be recomputed.  An
discrepancy resulting from such recomputation and any errors or omissions in
computing apportionments at Closing shall be promptly corrected, which
obligations shall survive the Closing.
 
§12.02. [Omitted]
 
§12.03. [Omitted]
 
Section 13.  
Objections to Title, Failure of Seller or Purchaser to Perform and Vendee’s Lien
 

§13.01. Purchaser shall promptly order an examination of title and shall cause a
copy of the title report to be forwarded to Seller’s attorney upon
receipt.  Seller shall be entitled to a reasonable adjournment or adjournments
of the Closing for up to 60 days or until the expiration date of any written
commitment of Purchaser’s Institutional Lender delivered to Purchaser prior to
the scheduled date of Closing, whichever occurs first, to remove any defects in
or objections to title noted in such title report and any other defects or
objections which may be disclosed on or prior to the Closing
Date.  Notwithstanding anything to the contrary contained herein, a copy of the
title report or any updates thereto shall be deemed sufficient notice of any and
all title objections.
 
16

--------------------------------------------------------------------------------


§13.02. If Seller shall be unable to convey title to the Premises at the Closing
in accordance with the provisions of this contract or if Purchaser shall have
any other grounds under this contract for refusing to consummate the purchase
provided for herein, Purchaser, nevertheless, may elect to accept such title as
Seller may be able to convey with a credit against the monies payable at the
Closing equal to the reasonably estimated cost to cure the same (up to the
Maximum Expense described below), but without any other credit or liability on
the part of Seller.  If Purchaser shall not so elect, Purchaser may terminate
this contract and the sole liability of Seller shall be to refund the
Downpayment to Purchaser and to reimburse Purchaser for the net cost of title
examination, but not to exceed the net amount charged by Purchaser’s title
company therefor without issuance of a policy, and the net cost of updating the
existing survey of the Premises or the net cost of a new survey of the Premises
if there was no existing survey or the existing survey was not capable of being
updated and a new survey was required by Purchaser’s Institutional Lender.  Upon
such refund and reimbursement, this contract shall be null and void and the
parties hereto shall be relieved of all further obligations and liability other
than any arising under Section 14.  Seller shall not be required to bring any
action or proceeding or to incur any expense in excess of the Maximum Expense
specified in Schedule D (or if none is so specified, the Maximum Expense shall
be one-half of one percent of the Purchase Price) to cure any title defect or to
enable Seller otherwise to comply with the provisions of this contract, but the
foregoing shall not permit Seller to refuse to pay off at the Closing, to the
extent of the monies payable at the Closing, mortgages or other liens on the
Premises which can be satisfied or discharged by payment of a sum certain, other
than Existing Mortgages, of which Seller has actual knowledge.
 
§13.03. Any unpaid taxes, assessments, water charges and sewer rents, together
with the interest and penalties thereon to a date not less than two days
following the Closing Date, and any other liens and encumbrances which Seller is
obligated to pay and discharge or which are against corporations, estates or
other persons in the chain of title, together with the cost of recording or
filing any instruments necessary to discharge such liens and encumbrances of
record, may be paid out of the proceeds of the monies payable at the Closing if
Seller delivers to Purchaser on the Closing Date official bills for such taxes,
assessments, water charges, sewer rents, interest and penalties and instruments
in recordable form sufficient to discharge any other liens and encumbrances of
record.  Upon request made a reasonable time before the Closing, Purchaser shall
provide at the Closing separate checks for the foregoing payable to the order of
the holder of any such lien, charge or encumbrance and otherwise complying with
§2.02.  If Purchaser’s title insurance company is willing to insure both
Purchaser and Purchaser’s Institutional Lender, if any, that such charges, liens
and encumbrances will not be collected out of or enforced against the Premises,
then, unless Purchaser’s Institutional Lender reasonably refuses to accept such
insurance in lieu of actual payment and discharge, Seller shall have the right,
in lieu of payment and discharge to deposit with the title insurance company
such funds or assurances or to pay such special or additional premiums as the
title insurance company may require in order to so insure.  In such case the
charges, liens and encumbrances with respect to which the title insurance
company has agreed so to insure shall not be considered objections to title.
 
17

--------------------------------------------------------------------------------


§13.04. If Purchaser shall default in the performance of its obligation under
this contract to purchase the Premises, the sole remedy of Seller shall be to
retain the Downpayment as liquidated damages for all loss, damage and expense
suffered by Seller, including without limitation the loss of its bargain.
 
§13.05. Purchaser shall have a vendee’s lien against the Premises for the amount
of the Downpayment, but such lien shall not continue after default by Purchaser
under this contract.
 
Section 14.  
Broker
 

§14.01. If a broker is specified in Schedule D, Seller and Purchaser mutually
represent and warrant that such broker is the only broker with whom they have
dealt in connection with this contract and that neither Seller nor Purchaser
knows of any other broker who has claimed or may have the right to claim a
commission in connection with this transaction, unless otherwise indicated in
Schedule D.  The commission of such broker shall be paid pursuant to separate
agreement by the party specified in Schedule D.  If no broker is specified in
Schedule D, the parties acknowledge that this contract was brought about by
direct negotiation between Seller and Purchaser and that neither Seller nor
Purchaser knows of any broker entitled to a commission in connection with this
transaction.  Unless otherwise provided in Schedule D, Seller and Purchaser
shall indemnify and defend each other against any costs, claims or expenses,
including attorneys’ fees, arising out of the breach on their respective parts
of any representations, warranties or agreements contained in this
paragraph.  The representations and obligations under this paragraph shall
survive the Closing or, if the Closing does not occur, the termination of this
contract.
 
Section 15.  
Notices
 

§15.01. All notices under this contract shall be in writing and shall be
delivered personally or shall be sent by prepaid registered or certified mail,
or by prepaid overnight courier with receipt acknowledged, addressed as set
forth in Schedule D, or as Seller or Purchaser shall otherwise have given notice
as herein provided.
 
Section 16.  
Limitations on Survival of Representations, Warranties, Covenants and other
Obligations
 

§16.01. Except as otherwise provided in this contract, no representations,
warranties, covenants or other obligations of Seller set forth in this contract
shall survive the Closing, and no action based thereon shall be commenced after
the Closing.  The representations, warranties, covenants and other obligations
of Seller set forth in §4.03, §601 and §6.02 shall survive until the Limitation
Date specified in Schedule D (or if none is so specified, the Limitation Date
shall be the date which is six months after the Closing Date), and no action
based thereon shall be commenced after the Limitation Date.
 
§16.02. The delivery of the deed by Seller, and the acceptance thereof by
Purchaser, shall be deemed the full performance and discharge of every
obligation on the part of Seller to be performed hereunder, except those
obligations of Seller which are expressly stated in this contract to survive the
Closing.
 
18

--------------------------------------------------------------------------------


Section 17.  
Due Diligence Period - SEE ADDITIONAL RIDER
 

§17.01. [Omitted]
 
§17.02. [Omitted]
 
§17.03. During the Due Diligence Period, Seller agrees to cooperate in all
reasonable respects with Purchaser and agrees to make available to Purchaser and
its agents all of the books, files and records relating to the Premises which
are in the possession or under the control of Seller.
 
§17.04. Purchaser hereby indemnifies and agrees to defend and hold Seller
harmless from all loss, cost (including, without limitation, reasonable
attorneys’ fees), claim or damage caused by the inspection of the Premises by
Purchaser, its agents, consultants or representatives.
 
§17.05. [Omitted]
 
Section 18.  
Miscellaneous Provisions
 

§18.01. If consent of the Existing Mortgagee(s) is required under §2.03(b),
Purchaser shall not assign this contract or its rights hereunder without the
prior written consent of Seller.  No permitted assignment of Purchaser’s rights
under this contract shall be effective against Seller unless and until an
executed counterpart of the instrument of assignment shall have been delivered
to Seller and Seller shall have been furnished with the name and address of the
assignee.  The term “Purchaser” shall be deemed to include the assignee under
any such effective assignment.
 
§18.02. This contract embodies and constitutes the entire understanding between
the parties with respect to the transaction contemplated herein, and all prior
agreements, understandings, representations and statements, oral or written, are
merged into this contract.  Neither this contract nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.
 
§18.03. This contract shall be governed by, and construed in accordance with,
the law of the State of New York.
 
§18.04. The captions in this contract are inserted for convenience of reference
only and in no way define, describe or limit the scope or intent of this
contract or any of the provisions hereof.
 
§18.05. This contract shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs or successors and permitted
assigns.
 
§18.06. This contract shall not be binding or effective until properly executed
and delivered by Seller and Purchaser.
 
§18.07. As used in this contract, the masculine shall include the feminine and
neuter, the singular shall include the plural and the plural shall include the
singular, as the context may require.
 
§18.08. If the provisions of any schedule or rider to this contract are
inconsistent with the provisions of this contract, the provisions of such
schedule or rider shall prevail.  Set forth in Schedule D is a list of any and
all schedules and riders which are attached hereto but which are not listed in
the Table of Contents.
 
19

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have executed this contract as of the
date first above written.
 

 

Seller:  COFFEE HOLDING CO., INC.                  /s/ Andrew Gordon        By:
 Andrew Gordon    

 
 
 

Purchaser:   4401 1st AVE LLC                By:  /s/ Anthony Gallina       
 By:  /s/ Y. Baron     

 
      
Receipt by Escrowee


The undersigned Escrowee hereby acknowledges receipt of $150,000.00, by check
subject to collection, to be held in escrow pursuant to §2.05.

 
20

--------------------------------------------------------------------------------

 
 
Schedule A
DESCRIPTION OF PREMISES
 
(to be attached separately and to include tax map designation)
 
 
Schedule B
PERMITTED EXCEPTIONS
 
1.     Zoning regulations and ordinances which are not violated by the existing
structures or present use thereof and which do not render title uninsurable.
 
2.     Consents of record by the Seller or any former owner of the Premises for
the erection of any structure or structures on, under or above any street or
streets on which the Premises may abut.
 
3.     [Omitted]
 
4.     [Omitted]
 
5.     Unpaid installments of assessments not due and payable on or before the
Closing Date.
 
6.     Financing statements, chattel mortgages and liens on personalty filed
more than 5 years prior to the Closing Date and not renewed, or filed against
property or equipment no longer located on the Premises or owned by Tenants.
 
7.    (a) Rights of utility companies to lay, maintain, install and repair
pipes, lines, poles, conduits, cable boxes and related equipment on, over and
under the Premises, provided that none of such rights imposes any monetary
obligation on the owner of the Premises.*
      
       (b) Minor encroachments of stoops, areas, cellar steps, trim cornices,
lintels, window sills, awnings, canopies, ledges, fences, hedges, coping and
retaining walls projecting from the Premises over any street or highway or over
any adjoining property and encroachments of similar elements projecting from
adjoining property over the Premises.
 
       (c) Revocability or lack of right to maintain vaults, coal chutes,
excavations or sub-surface equipment beyond the line of the Premises.
 
       (d) Any state of facts that an accurate survey would disclose, provided
that such facts do not render title unmarketable.
 
*and provided the same does not render title unmarketable.
 
21

--------------------------------------------------------------------------------


Schedule C
PURCHASE PRICE
 
The Purchase Price shall be paid as follows:
 
(a) By check subject to collection, the receipt of which is hereby acknowledged
by Seller:
  $      150,000.00            
(b) By check or checks delivered to Seller at the Closing in accordance with the
provisions of §2.02:
  $      -            
(c) By acceptance of title subject to the following Existing Mortgage(s):
  $  2,850,000.00            
(d) By execution and delivery to Seller by Purchaser or its assignee of a note
secured by a Purchase Money Mortgage on the Premises, payable as follows:
  $            -0-            
Purchase Price
  $ 3,000,000.00  

 
22

--------------------------------------------------------------------------------


Schedule D
MISCELLANEOUS
    1.     Title insurer designed by the parties (§1.02):
    2.     Last date for consent by Existing Mortgagee(s) (§2.03(b)):  N/A
    3.     Maximum Interest Rate of any Refinanced Mortgage (§2.04(b)):  N/A
    4.     Prepayment Date on or after which Purchase Money Mortgage may be
prepaid (§2.04(c)): N/A
    5.     Seller’s tax identification number (§2.05):  11-223-8111
    6.     Purchaser’s tax identification number (§2.05):
    7.     Scheduled time and date on Closing (§3.01):  on or about May 22, 2009
    8.     Place of Closing (§3.01):  office of seller’s attorney or office of
attorney for lending institution
    9.     Assessed valuation of Premises (§4.10):
          Actual Assessment:
          Transition Assessment:
    10.   Fiscal year and annual real estate taxes on Premises
(§4.10):  7/08 - 6/09  apx. $34,000.00
    11.   Tax abatements or exemptions affecting Premises (§4.10):  NONE
    12.   Assessments on Premises (§4.13):  0
    13.   Maximum Amount which Seller must spend to cure violations, etc.
(§7.02):  $30,000.00
    14.   Maximum Expense of Seller to cure title defects, etc.
(§13.02):   $30,000.00
    15.   Broker, if any (§14.01):  NONE
    16.   Party to pay broker’s commission (114.01):  N/A
    17.   Address for notices (§15.01):
       
 
















 
        If to Seller:
       COFFEE HOLDING CO., INC.
       with a copy to Seller’s attorney:
       GERARD DE CAPUA, ESQ.
       430 Sunrise Highway
       Rockville Centre, NY 11570
 
        If to Purchaser:
       4401 1st AVE LLC.
       with a copy to Purchaser’s attorney:
       ANTHONY CLEMENZA, ESQ.
       CARONE & ASSOCIATES, PLLC
       2132 Flatbush Ave.
       Brooklyn, NY 11234
 

    18.    [Omitted]
    19.    [Omitted]


 
23

--------------------------------------------------------------------------------


 
 
Schedule E
RENT SCHEDULE
 
(to be attached separately)
 
NONE
 
 
24

--------------------------------------------------------------------------------


 
Schedule F
FORM OF ESTOPPEL LETTER
 
(to be attached separately)
 
NONE
 
 

 
25

--------------------------------------------------------------------------------

 

SCHEDULE A
 
ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Brooklyn, County of Kings, City and State of New York, bounded and described as
follows:
 
BEGINNING at the corner formed by the intersection of the southeasterly side of
1st Avenue and the southwesterly side of 44th Street;
 
RUNNING THENCE Southeasterly along the southwesterly side of 44th Street, 150
feet;
 
THENCE Southwesterly and parallel with the southeasterly side of First Avenue,
100 feet;
 
THENCE Northwesterly and parallel with the southwesterly side of 44th Street,
150 feet to the southeasterly side of First Avenue; and
 
THENCE Northeasterly along the southeasterly side of First Avenue, 100 feet to
the corner at the point or place of beginning.

 
26

--------------------------------------------------------------------------------

 

RIDER TO CONTRACT OF SALE
 
COFFEE HOLDING CO., INC., Seller
TO
ANTHONY GALLINA, Purchaser
 
Mortgage Commitment Contingency.
 
(a)           The obligation of Purchaser to purchase under this contract is
conditioned upon issuance, on or before ninety (90) days after Contract is fully
executed, copy of this contract is given to Purchaser or Purchaser’s attorney,
of a written commitment from an Institutional Lender pursuant to which such
Institutional Lender agrees to make a first mortgage loan, other than a VA, FHA
or other governmentally insured loan, to Purchaser, at Purchaser’s sole cost and
expense, of $2,400,000.00 or a term of at least 15 years (or such lesser sum or
shorter term as Purchaser shall be willing to accept) at the prevailing fixed
rate of interest and on other customary commitment terms (the “Commitment”).  To
the extent a Commitment is conditioned on no material adverse change in
Purchaser’s financial condition or any other customary conditions, Purchaser
accepts the risk that such conditions may not be met; however, a commitment
conditioned on the Institutional Lender’s approval of an appraisal shall not be
deemed a “Commitment” hereunder until an appraisal is approved (and if that does
not occur before the Commitment Date, Purchaser may cancel this contract.)
 
(b)           Purchaser shall (i) make prompt application to one or, at
Purchaser’s election, more than one Institutional Lender for such mortgage loan,
(ii) furnish accurate and complete information regarding Purchaser and members
of Purchaser’s family, as required, (iii) pay all reasonable fees, points and
charges required in connection with such application and loan, (iv) pursue such
application with diligence, and (v) cooperate in good faith with such
Institutional Lender(s) to obtain a Commitment.  Purchaser shall accept a
Commitment and shall comply with all requirements of such Commitment (or any
other commitment accepted by Purchaser).  Purchaser shall furnish Seller with a
copy of the Commitment promptly after receipt thereof.
 
(c)           (Delete this subparagraph if inapplicable)  Prompt submission by
Purchaser of an application to a mortgage broker registered pursuant to Article
12-D of the New York Banking Law (“Mortgage Broker”) shall constitute full
compliance with the terms and conditions set forth herein, provided that such
Mortgage Broker promptly submits such application to such Institutional
Lender(s).  Purchaser shall cooperate in good faith with such Mortgage Broker to
obtain a Commitment from such Institutional Lender(s).
 
27

--------------------------------------------------------------------------------


(d)           If all Institutional Lenders to whom applications were made deny
such applications in writing prior to the Commitment Date, Purchaser may cancel
this contract by giving Notice thereof to Seller, with a copy of such denials,
if available, provided that Purchaser has complied with all its obligations
under this paragraph 8.
 
(e)           If no Commitment is issued by the Institutional Lender on or
before the Commitment Date, then, unless Purchaser has accepted a written
commitment from an Institutional Lender that does not conform to the terms set
forth herein, Purchaser may cancel this contract by giving Notice to Seller
provided that such Notice includes the name and address of the Institutional
Lender(s) to whom application was made and that Purchaser has complied with all
its obligations under this contract.
 
(f)           If this contract is canceled by Purchaser pursuant to this
paragraph, neither party shall thereafter have any further rights against, or
obligations or liabilities to, the other by reason of this contract, except that
the Downpayment shall be promptly refunded to Purchaser.
 
(g)           If Purchaser fails to give timely Notice of cancellation or if
Purchaser accepts a written commitment from an Institutional Lender that does
not conform to the terms set forth herein, then Purchaser shall be deemed to
have waived Purchaser’s right to cancel this contract and to receive a refund of
the Downpayment by reason of the contingency contained under this contract.
 
(h)           If Seller has not received a copy of a commitment from an
Institutional Lender accepted by Purchaser by the Commitment Date, Seller may
cancel this contract by giving a written Notice to Purchaser after a ten day
period, which cancellation shall become effective unless Purchaser delivers a
copy of such commitment to Seller within such 10 days.  After such cancellation
neither party shall have any further rights against, or obligations or
liabilities to, the other by reason of this contract, except that the
Downpayment shall be promptly refunded to Purchaser.
 
(i)           For purposes of this contract, the term “Institutional Lender”
shall mean any bank, savings bank, private banker, trust company, savings and
loan association, credit union or similar banking institution whether organized
under the laws of this state, the United States or any other state; foreign
banking corporation licensed by the Superintendent of Banks of New York or
regulated by the Comptroller of the Currency to transact business in New York
State; insurance company duly organized or licensed to do business in New York
State; mortgage banker licensed pursuant to Article 12-D of the Banking Law; and
any instrumentality created by the United States or any state with the power to
make mortgage loans.
 
(j)           For purposes of this agreement, Purchaser shall be deemed to have
been given a fully executed copy of this contract on the third business day
following the date of ordinary or regular mailing, postage prepaid.
 
28

--------------------------------------------------------------------------------


Due Diligence:  SEE ADDITIONAL RIDER ATTACHED
 
Assignment:
 
The Purchaser has the right to assign this contract of sale to a corporation or
limited liability company in which the Purchaser is a majority shareholder or
managing member.
 
**
 
Dated:  MARCH _____, 2009
 

           Coffee Holding Co., Inc.      4401 1st AVE LLC            
/s/ Andrew Gordon
   
/s/ Anthony Gallina
 
By: Andrew Gordon, Seller
   
 
 
 
   
/s/ Y. Baron
 

 
**Leasehold Agreement


At closing purchaser shall execute any and all documents, to effectuate the
termination of sellers lease with the purchaser for adjacent property located at
_______________, Brooklyn, New York.  Purchaser/Landlord shall refund security
the Seller/Tenant

 
29

--------------------------------------------------------------------------------

 

ADDITIONAL RIDER TO CONTRACT OF SALE
Between Coffee Holding Co., Inc., as Seller, and
4401 1st AVE LLC, as Purchaser
Dated April ___, 2009
 
1.          In the event of any inconsistency between the provisions of this
Additional Rider and those contained in the printed portion of this Contract or
the Rider to which this Additional Rider is annexed, the provisions of this
Additional Rider shall govern and be binding.  The printed form of the Contract,
the rider to contract and this Additional Rider are referred to collectively as
the “Contract”.
 
2.          Title.  Seller shall give, and Purchaser shall accept, fee simple
title to the Premises subject only to the matters referred to in the
Contract.  Notwithstanding anything to the contrary contained herein, Seller
shall have the following obligations with respect to satisfying or clearing
title:
 
(a)           with respect to any lien, mortgage, encumbrance or outstanding
interest or question of title which is created by Seller’s execution of a
document, Seller shall be obligated to cure and satisfy the same at Closing and
expend all amounts necessary to cure and satisfy the same;
 
(b)           with respect to any monetary title objections including without
limitation any mechanic liens or judgments, except mortgages as covered in
Section (a) above, Seller shall be obligated to cure and satisfy the same at
Closing and expend all amounts necessary to cure and satisfy the same;
 
(c)           with respect to any non-monetary title objections, Seller shall be
obligated with respect to each to expend up to the amount of one hundred
thousand and 00/100 dollars ($100,000.00) in order to cure and satisfy the same;
and
 
(d)           If, pursuant to the terms of this Contract, Seller is unable to
transfer title to the Premises in accordance with the terms of this Contract,
then Purchaser, at Purchaser’s sole election, may (i) elect to accept the
Premises subject to such exceptions with an abatement of the purchase price in
the amount of the lien subject to the limitations set forth in 2(b) and 2(c) set
forth above, in which event Purchaser shall close title hereunder
notwithstanding the existence of such title objections, or (ii) elect to
terminate this Contract by written notice given to Seller, in which event
Purchaser shall be entitled to a return of the Deposit, and Seller shall
promptly cause the Escrow Agent to deliver to Purchaser the Deposit.  Upon such
return and delivery of the Deposit to the Purchaser, this Contract shall
terminate and neither party hereto shall have any further obligations
hereunder.  At the closing Seller shall deliver such affidavits, certificates
and other instruments as are reasonably requested by the title company.
 
3.          Seller represents and warrants to Purchaser that:
 
(a)           Seller has received no notices of default from any third party who
is benefited by any restriction, condition or agreement contained in any
instrument affecting the Premises and, to the best of Seller’s knowledge, there
are no violations of any such restriction, condition or agreement;
 
(b)           There are no charges, complaints, actions, proceedings,
investigations or litigation pending or, to the best of Seller’s knowledge,
threatened against or involving Seller or the Premises that, if adversely
determined, would adversely affect the Premises;
 
30

--------------------------------------------------------------------------------


 
(c)           There is no condemnation proceeding pending with regard to all or
part of the Premises and, to the best of Seller’s knowledge, there is no such
proceeding threatened by any governmental authority;
 
(d)           There are no ground leases, leases, subleases, license agreements,
or any other forms of occupancy agreements in effect with respect to the
Premises;
 
(e)           INTENTIONALLY OMITTED;
 
(f)           INTENTIONALLY OMITTED;
 
(g)           To the best of Seller’s knowledge, there are no hazardous wastes,
substances or environmental contaminants located at the Premises as of the date
hereof in violation of any applicable environmental law, regulation or
order.  There are not now nor, to the best of Seller’s knowledge, have there
ever been any underground storage tanks on the Premises;
 
(h)           There are no assessments or impact fees for public improvements
made or charged or proposed against the Premises, including without limitation
those for street widenings, intersection restructurings, construction of traffic
signals, sewer, water, gas and electric lines and mains, streets, roads,
sidewalks and curbs;
 
(i)           There are no tax abatements or exemptions of any kind or nature
whatsoever affecting the Premises; and
 
(j)           Seller has not received any written notice of any pending or
threatened requests for information or inquiries from any governmental authority
or any investigations, action, suits, claims or proceeding relating to the
existence, generation, release, production, disposal, treatment, emission,
migration, transportation or storage of any hazardous substances in or on the
Property.
 
(k)           To the best of Seller’s knowledge, there are no proposed or
pending zoning changes at the Premises and the Premises or any portion thereof
are not identified as a historic district or a landmark.
 
Seller agrees that the representations and warranties set forth above shall be,
as a condition to Purchaser’s obligation to close, true as of the Closing and
Seller hereby indemnifies Purchaser and holds Purchaser harmless from and
against any liability, cost and expense, including reasonable attorneys’ fees,
in the event of any breach of the representations contained in this
Contract.  At the Closing, Seller shall deliver a certificate of the Seller
stating that the representations made pursuant to the terms hereof are true and
correct as of the Closing Date.
 
31

--------------------------------------------------------------------------------


4.         Seller covenants to Purchaser from and after the date hereof that:
 
(a)           Seller shall promptly give Purchaser copies of any written notices
Seller receives in connection with any of the representations and warranties
made by Seller in Paragraph 3 above;
 
(b)           The Premises shall be maintained and operated in a manner
consistent with Seller’s past practices; and
 
(d)           Seller shall not knowingly and intentionally place any further
liens or encumbrances upon the Premises.
 
5.         Due Diligence.
 
(a)    Notwithstanding anything to the contrary contained herein, Seller agrees
that Purchaser shall have the right to perform any due diligence Purchaser deems
appropriate on the Premises (the “Due Diligence Period”) during the period
commencing as of the date hereof and ending at 5:00 p.m. Eastern Standard Time
thirty (30) days after the date hereof (the “Due Diligence Expiration Date”)
which due diligence shall include, but not be limited to investigating for the
existence of any asbestos or any other hazardous or toxic material, performing
an environmental Phase I assessment of the Premises, environmental Phase II
assessment of the Premises, ground water analysis, geotechnical site assessment,
and any other examination of the Premises that Purchaser deems appropriate.
 
(b)    If Purchaser, in its sole discretion, determines that it is not satisfied
with the Premises during the Due Diligence Period, as the same may be extended,
at the Premises, for any reason or for no reason, Purchaser shall have the right
to elect to cancel this Contract by sending written notice to Seller of its
intent to cancel the Contract (the “Cancellation Notice”) which Cancellation
Notice shall be delivered to Seller on or before the Due Diligence Expiration
Date.  In the event that the Purchaser elects to deliver a Cancellation Notice,
Seller shall instruct Escrow Agent to return the Deposit to Purchaser within
five (5) business days after receipt of the Cancellation Notice and, upon such
return of the Deposit to Purchaser, this Contract shall become void and of no
further force or effect, neither party hereto shall have any further claim
against the other by reason of this Contract, and the lien of Purchaser against
the Premises shall wholly cease.
 
6.         Damages.
 
(a)           INTENTIONALLY OMITTED.
 
(b)           In the event that Seller defaults under this Contract, Purchaser
shall have and reserves the right to any and all remedies either by law or
equity, including and without limitation specific performance.
 
7.           Purchaser and its employees and agents and authorized
representatives may enter upon the Premises after the date hereof upon
reasonable request to Seller and, while thereon, may make surveys, appraisals,
take measurements, test conditions, make structural and engineering studies, and
generally inspect the Premises.
 
8.           The parties hereto each agree to act in good faith, to do such
other and further acts and things, and to execute and deliver such instruments
and documents (not creating any obligations additional to those otherwise
imposed by this Contract), and to correct such errors, omissions or mistakes
made by either party at or prior to the Closing and which may be reasonably
requested from time to time, whether at or after the Closing, in furtherance of
the purposes of this Contract, provided such documents are customarily delivered
in real estate transactions in the City of New York or are otherwise required
due to circumstances involved in the transaction contemplated hereunder and do
not impose any material obligations upon any party hereunder except as set forth
in this Contract.
 
9.           (a) Prior to the Closing, Seller shall not commence, withdraw,
settle or otherwise compromise any proceedings to review the real estate tax
assessment of the Premises applicable to the fiscal tax year in which the
Closing occurs without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld or delayed.  Upon Closing, Purchaser shall
take over the prosecution and control of any such tax proceedings then pending
with respect to the fiscal tax year in which the Closing occurs, and Seller
shall execute and deliver such instruments (and shall otherwise reasonably
cooperate with Purchaser) in order to effectuate such transfer.  In the event
such proceedings result in a refund of any real estate taxes paid in respect of
such fiscal tax year, such refund, less expenses, including without limitation
reasonable attorneys’ and appraisers’ fees (which fees shall be paid to
Purchaser from the refund proceeds prior to any apportionment), shall be
apportioned between Seller and Purchaser as of the Closing (based on the number
of days each owned the Premises during such period to which the refund is
applicable), and the corresponding amount shall be paid over by the party
receiving the same to the party entitled thereto promptly upon receipt thereof.
 
(b)           After the Closing, Purchaser shall not, without the prior written
consent of Seller, which consent shall not be unreasonably withheld, delayed or
conditioned, withdraw, settle or otherwise compromise any proceedings to review
the real estate tax assessment of the Premises applicable to the fiscal tax year
in which the Closing occurs or which directly affects such tax year or prior tax
years if such withdrawal, settlement or other compromise would result in the
fiscal tax year in which the Closing occurs being treated in a manner that is
disproportionately unfavorable when considered in light of other fiscal periods
covered by such withdrawal, settlement or compromise.  In the event any such
proceedings with respect to the fiscal tax year in which the Closing occurs
results in a refund of any real estate taxes paid in respect of such fiscal tax
year or (in lieu of such a refund) a credit against future real estate taxes
payable by Purchaser, such refund or credit, less expenses, including without
limitation reasonable attorneys’ and appraisers’ fees (which fees shall be paid
to Purchaser from the refund proceeds prior to any apportionment), shall be
apportioned between Seller and Purchaser as of the Closing (based on the number
of days each owned the Premises during such period to which the refund is
applicable) and the corresponding amount shall be paid over by the party
receiving same to the party entitled thereto promptly upon receipt thereof in
the case of a refund or promptly after the determination and application of the
amount of the credit in the case of a credit against future real estate taxes
payable by Purchaser.  Purchaser may control any such tax review proceedings for
the real estate fiscal tax year in which the Closing occurs.
 
(c)           The provisions of this Article shall survive the Closing.
 
10.           Notwithstanding anything to the contrary contained herein, on or
before the Closing, Seller shall remove the following items from the
Premises:  (a) any and all loading docks; (b) debris; (c) materials stored at
the Premises, including but not limited to the pipes stacked on the floor; and
(d) any and all machinery and equipment stored at the Premises.  Furthermore,
the Premises shall be delivered vacant and broom clean.
 
11.           Notwithstanding anything to the contrary contained herein, Seller
shall be responsible to obtain an actual water meter reading dated no more than
thirty (30) prior to the Closing Date.
 
12.           Miscellaneous.
 
(a)           This Contract may be signed in counterparts and when each executed
counterpart is taken together, the same shall be deemed one complete original
Contract.
 
(b)           If any dates contained herein expire or terminate on a
non-business day (i.e. weekends or federal holidays) those such dates shall be
deemed to be the following business day.
 
[THIS PAGE INTENTIONALLY ENDS HERE.]


 
32

--------------------------------------------------------------------------------

 

In witness whereof, the parties hereto have duly executed this Contract on the
day and year first above written.
 
 

 
COFFEE HOLDINGS CO., INC.
 
         
SELLER:
By:
/s/ Andrew Gordon        Name:       Title:           

 
 

 
4401 1st AVE LLC
 
         
PURCHASER:
By:
/s/ Anthony Gallina       Name        Title           

             
 
By:
/s/ Y. Baron        Name        Title           

 
 
33

--------------------------------------------------------------------------------

 
